In a matrimonial action, defendant appeals, as limited by his brief, from so much of a judgment of separation of the Supreme Court, Nassau County, entered August 4, 1975, after a nonjury trial, as directed him to pay $60,000 to plaintiff. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and action remitted to Special Term for further proceedings to determine what part of the $60,000 in question emanated from joint accounts and jointly owned stocks. The findings of fact were not considered. Account No. 34106 was not a joint account. Subdivision (a) of section 675 of the Banking Law requires that a joint account be payable to "either, or the survivor” of the named depositor and another person. Although all of the members of defendant’s family were signatories to the Stallone Enterprise Company account, the statutory survivorship provision was lacking. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.